MEMORANDUM *
Elmer Red Eagle, Jr. appeals his conviction of involuntary manslaughter in the death of his son. 18 U.S.C. §§ 1153(a) and 1112(a). The offense requires a reckless or wanton mental state. See United States v. Paul, 37 F.3d 496, 499 (9th Cir.1994). We reverse.
Red Eagle contends that there was insufficient evidence of reckless or wanton conduct. “The Supreme Court has ... explained that the criminal law generally permits a finding of recklessness only when persons disregard a risk of harm of which they are aware.” United States v. Albers, 226 F.3d 989, 995 (9th Cir.2000) (citing Farmer v. Brennan, 511 U.S. 825, *156836-87, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994)). Quoting the Model Penal Code definition, we have also defined the term “recklessly” as when a person “consciously disregards a substantial and unjustifiable risk that the material element exists or will result from his conduct.” Albers, 226 F.3d at 995 (emphasis added). That risk must be “of such a nature and degree that, considering the nature and purpose of the actor’s conduct and the circumstances known to him, its disregard involves a gross deviation from the standard of conduct that a law-abiding person would observe in the actor’s situation.” Id. We have also stated that “wanton” is synonymous with “reckless,” and involves “the conscious failure by one charged with a duty to exercise due care and diligence to prevent an injury after the discovery of the peril ... and being conscious of the inevitable or probable results of such failure. ” Redman v. County of San Diego, 942 F.2d 1435, 1443 n. 10 (9th Cir.1991) (emphasis added) (quoting Smith v. Wade, 461 U.S. 30, 39-40 n. 8, 103 S.Ct. 1625, 75 L.Ed.2d 632 (1983)). Accordingly, a reckless or wanton state of mind requires not that a defendant should have known of a risk, but that he affirmatively did know of it and nevertheless consciously disregarded it. See Farmer, 511 U.S. at 836-37 (stating that difference between civil law recklessness and criminal law recklessness is distinction between objective and subjective awareness of risk).
Here, there was insufficient evidence that Red Eagle had a subjective awareness of the risk posed by putting his child in the bed and going to sleep with him while intoxicated, and that he consciously disregarded that risk. Cf. United States v. Eric B., 86 F.3d 869 (9th Cir.1996) (holding that evidence demonstrated defendant’s actual knowledge that firearm was loaded before shooting victim). The baby’s mother, Tanya Cain, testified that she and Red Eagle regularly slept with their baby in their bed, rather than put him in a separate crib or bassinet. At most, the evidence at trial could have proven that Red Eagle should have been aware of a risk and acted negligently. A negligent mental state does not suffice to sustain a conviction under the federal involuntary manslaughter statute. Accordingly, it was error for the district court to deny Red Eagle’s motion for acquittal.
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.